Exhibit 10.70

AMENDMENT #1

to

Employment Agreement

dated March 31, 2008 (the “Agreement”)

by and between

Rackable Systems, Inc. (“Company”)

and

James Wheat

Effective as of the last date signed below, the parties hereby amend the
Agreement as follows:

 

  1. The definition of “Start Date” as set forth in the second sentence of the
opening paragraph is hereby modified as follows:

“Your employment shall commence on April 21, 2008 (“Start Date”), at which time
you will serve in an interim capacity, becoming acquainted with the Company’s
personnel, systems and processes. You will assume the role of Chief Financial
Officer (“CFO”) immediately upon the resignation of the Company’s current CFO
from the position, the exact date of which will be mutually determined once you
are employed with the Company.”

 

  2. Section 1 of the Agreement entitled “COMPENSATION” is hereby modified to
add the following subsection “d” as if it were made a part of the original
Agreement:

“d. Sign-On Bonus. You will be entitled to a one time sign-on bonus of
Twenty-Five Thousand Dollars ($25,000) that will be paid on the first pay period
following your first day of employment. This bonus is recoverable by the Company
if you leave voluntarily or if you are terminated for cause within one year of
your Start date. Therefore, you agree to repay the bonus upon your last day of
work should your employment terminate for reasons as stated above. The sign-on
bonus will be subject to statutory deductions and withholdings.”

 

  3. Except as amended herein, the Agreement remains in full force and effect,
without modification.

 

Rackable Systems, Inc.     By:   /s/    MARK BARRENECHEA       /s/    JAMES
WHEAT   Mark Barrenechea       James Wheat   CEO and President         April 9,
2008       April 14, 2008   Date       Date